Citation Nr: 1230000	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to December 2003. 

This matter comes before the Board of Veterans' Appeals  (Board) from May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a bilateral hip disability. 

In April 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  In February 2011, the Board remanded this matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In the February 2011 remand, the Board noted the Veteran's contentions to included that the physical demands of his service, including strength training and exercising, caused his current bilateral hip disability or that his pre-existing childhood arthritis was aggravated by his service and resulted in the need for hip surgery earlier than would have otherwise been necessary.  Alternatively, he contends that he was diagnosed with rheumatoid arthritis within one year following his discharge from service and is thus entitled to presumptive service connection for a bilateral hip disability.

Post-service treatment records show that in November 2004, the Veteran was hospitalized for a persistent fever, myalgia, and a sore throat.  A rheumatologist consultation resulted in a diagnosis of adult onset Still's disease.  On October 2005 orthopedic examination, it was noted that the Veteran had been diagnosed with juvenile rheumatoid arthritis at the age of five, but that at the age of twelve, he had undergone a spontaneous remission with no symptoms.  At that time, he did not have any symptoms of painful joints but was instead suffering from headaches and nausea.  After physically examining the Veteran, the diagnosis was inflammatory arthritis consistent with juvenile rheumatoid arthritis.  Follow-up records show that in August 2006, the Veteran experienced right ankle and hip pain.  It was hard to walk or straighten the right leg.  It was felt that the Veteran's hip pain was likely related to an alteration of gait.  In September 2006, he complained of pain in his hips with morning stiffness and fatigue.  Physical examination showed painful motion of the right hip.  The impression was active juvenile rheumatoid arthritis.  In May 2007, he had pain in his right ankle and continuing pain in his right hip.  Physical examination of the right hip showed some synovial thickening and tenderness at the right subtalar joint. 

The Veteran was afforded a VA examination in September 2011.  The VA examiner noted that the Veteran was of interest because he had juvenile rheumatoid arthritis and was cleared to join the service.  The VA examiner diagnosed bilateral hip replacement due to flare of juvenile rheumatoid arthritis.  The examiner commented that there was absolutely no indication in the service medical records that the Veteran did anything while he was in the military service to aggravate his juvenile arthritis or to aggravate a hip condition that he might have had at that time.  

In a May 2012 informal hearing presentation, the Veteran's representative set forth additional contentions that need to be addressed further.  The representative contends that a May 2000 internal medicine consultation report shows that the Veteran was diagnosed with joint inflammation.  The representative further asserts that the motor vehicle accident during service contributed significantly to the Veteran's bilateral hip disability.  Specifically, witnesses have stated in a November 2000 disposition report that the Veteran flew from his motorcycle and into a guardrail after being hit from behind at 70 miles per hour.  The Veteran's representative contends that while the brunt of the injuries from the November 2000 motorcycle accident were facial and upper-extremities, that incident caused body trauma throughout.  In addition, the representative references an October 2003 report of medical history in which the examiner's summary includes a history of asymptomatic juvenile rheumatoid arthritis and an October 2003 report of medical examination noting the Veteran with lumbago.  Lastly, the representative refers to negative laboratory findings in May 2000, November 2004, and October 2005, to support an assertion that the presumption of soundness applies to the Veteran.

The Board finds that because of the newly advanced contentions, an additional VA medical examination and opinion are warranted.  The September 2011 VA examiner did not provide an opinion whether the Veteran's juvenile rheumatoid arthritis pre-existed service or whether the Veteran's service-connected knee disabilities aggravated his bilateral hip disabilities, as was specifically requested by the Board in the February 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the veteran the right to compliance with the Board's remand).  Furthermore, the examiner diagnosed the Veteran with bilateral hip replacement due to flare of juvenile rheumatoid arthritis, but did not address whether that condition pre-existed service.  Moreover, the Board notes that in November 2004, within one year of discharge from service, the Veteran was diagnosed with adult onset Still's disease.  The Board finds that clarification of several issues, to include whether Still's disease is a form of rheumatoid arthritis, needs to be obtained before appellate review.
 
In addition, the Board finds that November 2000 private medical records from Parkland Memorial Hospital, where the Veteran was treated after a motorcycle accident, are not associated with the claims file.  The Veteran should be requested to provide authorization for VA to obtain these records and any additional private medical records outstanding.  

The Board notes that in the Veteran's representative's May 2012 informal hearing presentation, a medical opinion was requested.  To the extent that the representative meant to refer to an independent medical opinion pursuant to 38 C.F.R. § 20.901(d) (2011), the Board finds that the issue involved in this appeal does not present a question of such medical complexity or controversy to require an independent advisory medical opinion.  Moreover, the Board finds that an examination with the Veteran present would provide more useful evidence in this case.  Therefore, the Board finds that a remand for new VA examination is appropriate and warranted.  The Board notes that 38 C.F.R. § 20.901 does not set forth a requirement that VA obtain independent medical expert opinions.  The regulation provides that VA may obtain an advisory medical opinion when in the Board's judgment such additional medical opinion is warranted by the medical complexity or controversy involved in an appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, he should be requested to provide sufficient information and authorization to obtain all medical records from Parkland Memorial Hospital from November 2000.  If, in the alternative, the Veteran wants to obtain and submit those records, he may do so. 

2.  After the above has been completed, schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to ascertain the etiology of the Veteran's bilateral hip disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner is requested to consider the September 2011 VA examiner's conclusions when rendering his or her opinions.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically provide the following opinions:

(a)  The examiner must provide a clear and concise medical opinion as to whether there is clear and unmistakable evidence that juvenile rheumatoid arthritis pre-existed the Veteran's entrance into service, to include a discussion of any laboratory findings of record indicative of that disability.

(b)  If the response to the above is in the affirmative, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the any pre-existing juvenile rheumatoid arthritis was aggravated (permanently increased in severity beyond the natural progress of the disease) during the Veteran's service, to include by a November 2000 motorcycle accident.

(c)  The examiner is requested to opine whether Still's disease, diagnosed in November 2004, would be considered the result of aggravation of juvenile rheumatoid arthritis, or is a separate disease entity that manifested within one year after discharge from service.  The examiner should also discuss the nature of Still's disease and whether it is a form of rheumatoid arthritis.

(d)  If there is not clear and unmistakable evidence that juvenile rheumatoid arthritis pre-existed the Veteran's entrance into service, the examiner should opine whether it as least as likely as not (50 percent probability or greater) that the Veteran's right and left hip disabilities are related to any aspect of his active service, including the physical demands of service or the November 2000 motorcycle accident.  In providing this opinion, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of hip problems after service. 

(e)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that that the Veteran's service-connected right and left knee disabilities caused his right and left hip disabilities? 

(f)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that that the Veteran's service-connected right and left knee disabilities have aggravated (increased in severity beyond the natural progress of the disability) his right and left hip disabilities? 


3.  Then, readjudicate the claim.  If the action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 




Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

